NOTE: This order is n0nprecedential.
United States Court of Appeals
for the FederaI Circuit
\
BOEHRINGER INGELHEIM INTERNATIONAL
GMBH and BOEHRINGER INGELHEIM
PHARMACEUTICALS, INC.,
Plaintiffs-Appellants,
V.
MYLAN PI'IARMACEUTICALS, INC.
and MYLAN INC.,
- Defendants-AppelleeS.
2009-1402
Appeal from the United States District C0ur1: for the
District of New Jersey in case n0. 09-CV~366, Judge Faith
S. H0chberg.
ON MOTION
Before RADER, Chief Judge, BRYSON and MO0RE, Circuit
Judges.
RADER, Ch,ief Judge.
0 R D E R

BOEHRINGER lNGELHEIM V. MYLAN PHARM.A 2
Boehringer Inge1heim International GmbH and Boe-
hringer Ingelheim Pharmaceuticals, Inc. move without
opposition to vacate the May 12, 2009 order of the United
States District Court of the District of New Jersey in 09-
CV-366 and remand for further proceedings.°
The parties previously moved to stay proceeding in
this appeal pending disposition of appeal 2009-1032. In
that appeal, this court recently vacated the judgment of
the United States District Court for the District of Dela-
ware that had held the underlying patent invalid and
remanded for further proceedings
In the present appeal, 2009-1402, the District Court
for the District of NeW Jersey considered the effect of the
De1aWare district court’s determination and granted the
defendants' motion to dismiss the complaint filed by
Boehringer involving the same patent, based upon issue
preclusion and claim preclusion. The parties agree that
due to the disposition of 2009-1032, the district court’s
order must be vacated and the case remanded for further
proceedings.
Upon consideration thereof,
lT lS ORDERED TH_ATZ
(1) The motion is granted The district court’s order
granting the motion to dismiss is vacated and the case is
remanded for further proceedings.
(2) Each side shall bear its own costs.
* The district court’s order was signed by the dis-
trict court judge on May 12, 2009 and filed by the district
court on May 13, 2009.

3 BoEHR1NGER 1NGELm~:1M v. 1v1YLAN pi-1ARMA
FoR THE CoURT
AUG ' 2  fsi Jan Horbaly
Date J an Horbaly
Clerk
cc: Bruce M. WeXler, Esq.
Shannon M. B1oodworth, Esq.
s20
lssued As A Mandate:   
”~»szdltl';sa~“
AUG 02 2010
1ANHonsm.v
ama